Citation Nr: 0918862	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-37 212A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for sleep apnea with obstructive lung disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to an initial compensable evaluation for 
hypertension.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right and left upper extremities or residuals 
thereof.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2006, the Veteran requested 
a Board hearing at the RO, but did not report to a scheduled 
hearing in April 2009.  

On a statement (VA Form 21-4148) dated in April 2009, the 
Veteran raised a claim for service connection for cold 
weather injuries as well as increased rating claims for 
disabilities involving his thumbs, shoulder, spine and knees.  
As these matters have not been perfected for appellate 
review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1985 to July 2005.

2.  On May 1, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


